Citation Nr: 0612751	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection of a left ankle 
disability, and, if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from May 
1965 to April 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. The veteran had requested a hearing on 
his September 2003 VA 9 form, but subsequently withdrew the 
request.

The Board notes that, in an August 2000 rating decision, the 
RO found that the appellant's claim of entitlement to service 
connection for a left ankle disability was not well-grounded. 
Since that decision, however, the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. § 5100 et seq. (West 2002 & Supp. 
2005), was enacted. Unlike the version of the law in effect 
at that time, the VA is now charged with the duty to assist 
almost every claimant and with the duty to provide certain 
notices to claimants to assist them in pursuing the benefit 
sought. The new law further provides that a claim denied as 
not well grounded between July 14, 1999, and November 9, 
2000, such as the service-connection claim decided in August 
2000, can be readjudicated under the provisions of the new 
law. Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 
U.S.C.A. § 5107 note (Effective and Applicability Provisions) 
(West 2002 & Supp. 2005).

In March 1998, the issue of service connection for a left 
ankle disability was denied by the Board. The provisions of 
the VCAA do not affect the finality of that prior decision. 
Accordingly, although the RO addressed this claim de novo, 
the Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims). Thus, the issue on appeal has been 
characterized as shown above. 

The issue of entitlement to service connection for a left 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The RO first denied service connection for a left ankle 
disability in June 1994, which was confirmed by a March 1998 
Board decision. The veteran did not appeal making it the last 
final decision. 

2. Evidence received since March 1998 raises a reasonable 
possibility of substantiating the claim of service connection 
for a left ankle disability, and the claim is reopened.


CONCLUSIONS OF LAW

1.  The March 1998 Board decision that denied the claim for 
entitlement to service connection for a left ankle disability 
is final. 38 U.S.C.A. § 7104 (West 2002 & Supp. 2005); 
38 C.F.R. § 20.1100 (2005).

2.  Evidence received since the March 1998 decision is new 
and material and a claim of service connection for a left 
ankle disability may be reopened. 38 U.S.C.A. §§ 5108, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.156; 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

The veteran served in the Navy for over twenty years. He 
initiated his claim for a left ankle disability in September 
1995 alleging that he hurt his ankle several times while in 
service and since separation, and that his ankle had a 
tendency to "roll" causing multiple post-service injuries 
to include an ankle sprain and fracture of his left foot in 
June 1991. 

The veteran's claim was previously before the Board in March 
1998, which denied the claim finding no competent evidence 
linking the veteran's current condition to any remote 
incident of service. Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision. 38 U.S.C.A. § 7104(a); 
38 C.F.R. § 20.1100(a). The veteran was notified of his 
appellate rights at the time of the Board decision, but did 
not file an appeal. Therefore, the March 1998 Board decision 
is final.

At the time of the 1998 decision, the record included service 
medical records, documenting the veteran's in-service 
injuries; private and VA medical records from June 1991 to 
June 1996 showing continuous treatment of the left ankle; 
four VA examinations from November 1993, September 1994, 
November 1994, and December 1994; and a September 1994 lay 
statement from a fellow veteran who served in the same unit 
with the appellant.

Since March 1998, potentially relevant evidence received 
includes private and VA medical records from July 2000 to 
July 2004 including physical therapy treatment and 
hospitalization records from a March 2002 left ankle surgery 
and Social Security Administation records. 

Except as provided in Section 5108 of this title, when the 
Board disallows a claim, the claim may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  38 U.S.C.A. § 7104.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 C.F.R. § 3.156(a), 
which defines "new and material evidence," was revised, 
effective August 29, 2001. This appeal is not the result of a 
filed "claim" to reopen, but rather due to a readjudicated 
2000 RO decision in compliance with the VCAA. The RO 
initiated the process by sending the veteran a July 2002 VCAA 
letter. Since that letter was sent after August 29, 2001, the 
Board concludes that the revised definition applies. 

Under the revised definition, "new evidence" means evidence 
not previously submitted to agency decision makers, and 
"material evidence" means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The new and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran's claim was previously denied on the basis that 
no competent evidence causally linked the veteran's current 
left ankle condition to any remote incident of service. 
Accordingly, for evidence to be new and material in this 
matter, it would have to tend to show that the veteran has a 
continuing left ankle condition related to a remote incident 
of service.  

The veteran's VA outpatient treatment records from July 2000 
to July 2004 show continuing treatment for his left ankle, 
including a March 2002 surgical procedure and subsequent 
physical therapy. Although no examiner has directly addressed 
whether the veteran's condition is related to his in-service 
injuries, the injuries are noted in his pertinent medical 
history as is the veteran's post-service June 1991 injury. 
The veteran's in-service injuries, moreover, are well 
documented in his service medical records. The evidence 
clearly shows continuing treatment of a left ankle condition 
and at least raises a reasonable possibility of in-service 
causation. 

Accordingly, the Board finds that the evidence received 
subsequent to 1998 is new and material and serves to reopen 
the claim for service connection for a left ankle disability. 
The claims file shows that there has been sufficient VA 
compliance with the notice and duty to assist provisions of 
the law for the Board to reach a decision [regarding 
reopening the previously denied claim]; and, in view of the 
outcome, any deficiencies in such notice or assistance have 
not prejudiced the veteran.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005). 


ORDER

As new and material evidence has been received to reopen the 
claim for service connection for a left ankle condition, the 
claim is reopened, and, to that extent only, the appeal is 
granted.


REMAND

The veteran alleges that his current left ankle condition is 
a result of in-service injuries. His service medical records 
confirm complaints and treatment for his left ankle, 
including a 1980 injury (of unknown origin) and a 1981 left 
ankle sprain. The veteran's voluminous post-service medical 
records show on-going treatment for his left ankle since 
1991, including the veteran's post-service injury and March 
2002 operation. Although the veteran has been afforded VA 
examinations, which confirm a left ankle condition 
(inconsistently described as tendinitis, osteoarthritis, or 
degenerative joint disease), no examiner has ever opined as 
to the likely etiology of the veteran's current disability. 
That is, there is no credible opinion determining whether the 
veteran's current left ankle disability is the result of his 
in-service injuries or his post-service injury. The pre- and 
post- service medical records are not dispositive, but they 
are enough to raise the possibility that the claimed 
conditions could be related to his in-service injuries, such 
as to mandate providing him an examination. See Duenas v. 
Principi, 18 Vet. App. 512 (2004).

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a 
musculoskeletal examination for the 
claimed condition of a left ankle 
disability to determine the extent of any 
and all left ankle conditions and the 
likely etiology. Specifically, the 
examiner should comment on whether it is 
at least as likely as not that any 
current left ankle condition was caused 
by his in-service injuries versus his 
post-service injury. 

The claims folder must be reviewed by the 
examiner and the examiner should provide 
a complete rationale for any opinion 
given without resorting to speculation. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

2. After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue, 
considering all applicable laws and 
regulations. If the benefits sought 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. Thereafter, the claim should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


